DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending in this office action and presented for examination. Claim 1 is newly amended, and claims 2-15 are newly added, by the response received April 22, 2022.

Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
Paragraph [0054] discloses one or more border cores being set to a value. However, it is unclear as to what it means for a core to be set to a value. Examiner recommends making changes corresponding to the changes made in the amendments to the specification provided in the Examiner's amendment dated 4/17/2020 in the parent application 16/747,976.
In paragraph [0055], lines 5-6, “such implementation, may” should be “such implementation may”. 
In paragraph [0068], line 1, “FIGURES 1-1A” should be “FIGURES 1A-1B”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 7-10, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-7, 11, and 20 of U.S. Patent No. 10691464. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of each of the aforementioned instant claims is taught by a corresponding claim of the ‘464 patent. See the table below, wherein standard-format limitations in the left column correlate to italicized limitations in the right column, and bolded limitations in the left column are further explained below the table. In addition, note, for example, that in various locations, the limitation “disintegrating” in the ‘464 patent reads on the limitation “partitioning” in the instant application, and the limitation “subsets” in the ‘464 patent reads on the limitation “partitions” in the instant application.

Claim 1 of Instant Application: 17214276
Claim 1 of U.S. Patent No. 10691464
1. A method for virtually partitioning an integrated circuit, the method comprising:
1. A method for virtually partitioning an integrated circuit, the method comprising: 
identifying a virtual partitioning scheme of the integrated circuit based on: (i) one or more dimensional attributes of an input dataset, and (ii) one or more architectural attributes of a processing architecture of the integrated circuit;
identifying one or more dimensional attributes of a target input dataset; selecting a data partitioning scheme from a plurality of distinct data partitioning schemes for the target input dataset based on: (i) the one or more dimensional attributes of the target input dataset, and (ii) one or more architectural attributes of the integrated circuit; [Examiner note: See the identifying limitation two rows down as well.]
partitioning the input dataset into a plurality of distinct partitions of data;
disintegrating the target input dataset into a plurality of distinct subsets of data based on the selected data partitioning scheme; 

identifying a virtual processing core partitioning scheme from a plurality of distinct processing core partitioning schemes for an architecture of the integrated circuit based on the disintegration of the target input dataset; 
virtually partitioning the processing architecture of the integrated circuit based on (a) identifying the virtual partitioning scheme and (b) the partitioning of the input dataset.
virtually partitioning the architecture of the integrated circuit into a plurality of distinct partitions of processing cores of the integrated circuit; and mapping each of the plurality of distinct subsets of data to one of the plurality of distinct partitions of processing cores of the integrated circuit.


Regarding the bolded limitation “based on (a) identifying the virtual partitioning scheme and (b) the partitioning of the input dataset”, note that claim 1 of the ‘464 patent recites (in the last two rows of the table) identifying a virtual processing core partitioning scheme prior to the virtually partitioning, and recites (in the last three rows of the table) that the aforementioned identifying a virtual processing core partitioning scheme is based on disintegration of the target input dataset, which is based on the selected data partitioning scheme.

All the limitations of instant claim 4 are taught by claim 20 of the ‘464 patent.
All the limitations of instant claim 7 are taught by claim 11 of the ‘464 patent.
All the limitations of instant claim 8 are taught by claim 3 of the ‘464 patent.
All the limitations of instant claim 9 are taught by claim 4 (or 6) of the ‘464 patent.
All the limitations of instant claim 10 are taught by claim 5 (or 6) of the ‘464 patent.
All the limitations of instant claim 13 are taught by claim 2 of the ‘464 patent.
All the limitations of instant claim 14 are taught by claim 2 of the ‘464 patent.
All the limitations of instant claim 15 are taught by claim 7 of the ‘464 patent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “identifying a virtual partitioning scheme of the integrated circuit based on: … (ii) one or more architectural attributes of a processing architecture of the integrated circuit” in lines 3-6. However, the original disclosure does not appear to provide support for this limitation. For example, paragraphs [0087]-[0088] disclose two dimensions of an array of processing cores being a factor in identifying a virtual partitioning scheme. In addition, new claims 2 and 3 shed light on the “architectural attribute” limitation by conveying as an example of an architectural attribute a width dimension, and conveying as an example of an architectural attribute a length dimension. In other words, while the original disclosure appears to provide support for identifying a virtual partitioning scheme of the integrated circuit based on a plurality of architectural attributes of a processing architecture of the integrated circuit, the original disclosure does not appear to provide support for identifying a virtual partitioning scheme of the integrated circuit based on “one or more” architectural attributes of a processing architecture of the integrated circuit, given that “one or more” encompasses “just one”, and the original disclosure does not appear to provide support for, for example, using just length (but not width) or just width (but not length).
Claims 2-15 are rejected for failing to alleviate the rejection of claim 1 above. 

Claim 11 recites the limitation “before partitioning the input dataset, determining that a size of the input dataset does not satisfy a utilization threshold of the integrated circuit; and after determining that the size of the input dataset does not satisfy the utilization threshold, forgoing partitioning the processing architecture of the integrated circuit” in lines 2-5. However, the original disclosure does not appear to provide support for this limitation. For example, paragraph [0080] discloses that “[i]n the circumstance that a given dataset does not satisfy the utilization threshold, S405 may automatically trigger” — rather than forgo — “a virtual partitioning of the array core as well as a partitioning or dispersing of the dataset.”

Claim 12 recites the limitation “determining that a size of the input dataset satisfies a utilization threshold of the integrated circuit; and in response to determining that the size of the input dataset satisfies the utilization threshold:(a) automatically identifying the virtual partitioning scheme; and (b) automatically partitioning the input dataset” in lines 2-7. However, the original disclosure does not appear to provide support for this limitation. For example, paragraph [0080] discloses that “[i]n the circumstance that a given dataset does not” — rather than does — “satisfy the utilization threshold, S405 may automatically trigger a virtual partitioning of the array core as well as a partitioning or dispersing of the dataset.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “identifying the virtual partitioning scheme includes: in accordance with a determination that a size of the input dataset is smaller than a first size threshold, identifying a first virtual partitioning scheme; and in accordance with a determination that the size of the input dataset is smaller than a second size threshold, identifying a second virtual partitioning scheme, different from the first virtual partitioning scheme” in lines 1-7. However, it is indefinite as to whether, in the scenario where the size is smaller than both the first size threshold and the second size threshold, a) one of the virtual partitioning schemes is identified, or b) both of the virtual partitioning schemes are identified. For the purposes of this office action, Examiner is taking the latter possibility to be the case.

Claim 7 recites the limitation “the dataset” in line 2. However, this limitation has insufficient antecedent basis in the claims. For the purposes of this office action, Examiner is interpreting this limitation to be “the input dataset”.

Claim 8 recites the limitation “the dataset” in line 1. However, this limitation has insufficient antecedent basis in the claims. For the purposes of this office action, Examiner is interpreting this limitation to be “the input dataset”.
Claims 9-10 are rejected for failing to alleviate the rejection of claim 8 above.

Claim 9 recites the limitation “one or more non-interactive adjacent data segments” in lines 2-3. However, it is indefinite as to how there can be just one non-interactive adjacent data segments (which is a scenario encompassed by the limitation in view of the “one or more” language). Note paragraph [0090] discloses “Preferably, two adjacent data or two distinct data portions may be considered as non-interactive if data between the two distinct data portions or groups do not have to be comingled during one or more processing steps (e.g., at runtime)”. In other words, the recited non-interactivity and adjacency appear to (necessarily) be in the context of two entities, where non-interactivity and adjacency are relative to each other. 
Claim 9 recites the limitation “[t]he method according to claim 8, further comprising: before setting the one or more segmentation regions, identifying one or more non-interactive adjacent data segments along the depth of the input dataset; and setting the one or more segmentations regions based on the one or more non- interactive adjacent data segments” in lines 1-5. Claim 8, upon which claim 9 is dependent, recites “setting one or more segmentation regions along a depth of the input dataset” in line 3. Therefore, it is indefinite as to whether the method of claim 9 entails two instances of setting (the setting of claim 8, and the setting of claim 9), in view of the “further comprising” language of claim 9, line 1, or whether the method of claim 9 entails one instance of setting.
Claim 10 is rejected for failing to alleviate the rejections of claim 9 above.

Claim 10 recites the limitation “the one or more non-interactive adjacent data segments indicates portions of the input dataset that are independent of each other” in lines 1-3. However, in the case where there is just one segment (which is a scenario encompassed by the claim in view of the “one or more” language), it is indefinite as to what is being referred to by the “each other” limitation (which appears to require at least two entities). In addition, it is further indefinite as to the manner by which “independent” is intended to further limit the claim, given that two adjacent data segments appear to necessarily be different from each other. In contrast, Examiner notes that various portions of the specification (e.g., [0090]) refer to portions being “processed” independently of each other, and it is unclear as to whether this facet of the disclosure is what is intended to be captured by the claim language. 

Claim 11 recites the limitation “forgoing partitioning the processing architecture of the integrated circuit” in line 5. However, it is indefinite as to whether the partitioning in the aforementioned limitation is the same as the partitioning in the limitation “virtually partitioning the processing architecture of the integrated circuit”, recited in claim 1, line 11. If the same, the word “virtually” should precede the partitioning in claim 11, line 5 for clarity. 
Claim 11 recites the limitation “The method according to claim 1, further comprising: before partitioning the input dataset, determining that a size of the input dataset does not satisfy a utilization threshold of the integrated circuit; and after determining that the size of the input dataset does not satisfy the utilization threshold, forgoing partitioning the processing architecture of the integrated circuit” in lines 1-5. Claim 1, upon which claim 11 is dependent, recites the limitation “partitioning the processing architecture of the integrated circuit” in line 11. Therefore, it is indefinite as to whether claim 11 entails partitioning the processing architecture of the integrated circuit or forgoing partitioning the processing architecture of the integrated circuit, as the method appears to entail both.

Claim 12 recites the limitation “The method according to claim 1, further comprising: determining that a size of the input dataset satisfies a utilization threshold of the integrated circuit; and in response to determining that the size of the input dataset satisfies the utilization threshold:(a) automatically identifying the virtual partitioning scheme; and (b) automatically partitioning the input dataset” in lines 1-7. Claim 1, upon which claim 12 is dependent, recites “identifying a virtual partitioning scheme” in line 3 and “partitioning the input dataset” in line 8. Therefore, it is indefinite as to whether the method of claim 12 entails two instances of identifying a virtual partitioning scheme (the identifying a virtual partitioning scheme of claim 1, and the identifying a virtual partitioning scheme of claim 12), in view of the “further comprising” language of claim 12, line 1, or whether the method of claim 12 entails one instance of identifying a virtual partitioning scheme. Similarly, it is indefinite as to whether the method of claim 12 entails two instances of partitioning the input dataset (the partitioning the input dataset of claim 1, and the partitioning the input dataset of claim 12), in view of the “further comprising” language of claim 12, line 1, or whether the method of claim 12 entails one instance of partitioning the input dataset. 

Response to Arguments
Applicant on page 10 argues: “By this Amendment, the Specification including the Description and Abstract are amended. Applicant submits that the Specification, as amended, is proper. Accordingly, reconsideration and withdrawal of the objections to the Specification are respectfully requested.”
Most previously presented objections to the specification are withdrawn in view of the aforementioned amendments to the specification. However, a few objections remain applicable or are newly catalyzed by the aforementioned amendments — see the specification objection section above.

Applicant on page 10 argues: “By this Amendment, the Drawings are amended. Applicant submits that the Drawings, as amended, are proper. Accordingly, reconsideration and withdrawal of the objections to the Drawings are respectfully requested.”
In view of the aforementioned amendments to the drawings, the previously presented objections to the drawings are withdrawn.

Applicant on page 10 argues: “By this Amendment, the claims are amended. Applicant submits that the claims, as amended, is proper. Accordingly, reconsideration and withdrawal of the objections to the claims are respectfully requested.”
In view of the aforementioned amendments to claim 1, the previously presented objections to claim 1 are withdrawn.

Applicant on page 11 argues: “The Office Action rejects claims 1 on the ground of nonstatutory double patenting as allegedly being unpatentable over claim 1 of cognate U.S. Patent No. 10,990,410. This rejection is respectfully traversed. While not conceding to the appropriateness of the double patenting rejection, Applicant's attorney submits an electronically filed Terminal Disclaimer thereby obviating the rejection. Accordingly, reconsideration and withdrawal of the double patenting rejection of claim 1 is respectfully requested.”
In view of the aforementioned terminal disclaimer, the previously presented double patenting rejection associated with claim 1 of cognate U.S. Patent No. 10,990,410 is withdrawn. However, the previously presented double patenting rejection associated with claim 1 of U.S. Patent No. 10,691,464 remains applicable, as this patent was not included in the aforementioned terminal disclaimer. 

Applicant on page 11 argues: “The Office Action rejects claim 1 under 35 U.S.C. 112(b) as allegedly being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. This rejection is respectfully traversed. By this Amendment, the claim is amended. Applicant submits that the claim, as amended, recites patentable subject matter under 35 U.S.C. 112(b). Accordingly, reconsideration and withdrawal of the rejection of claim 1 under 35 U.S.C. 112(b) is respectfully requested.”
In view of the aforementioned amendments to claim 1, the previously presented rejections of claim 1 under 35 U.S.C. 112(b) are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/            Primary Examiner, Art Unit 2182